The opinion of the Court was delivered by
Mr. Justice Gary.
This is an application to the Supreme Court, in the exercise of its original jurisdiction, for a writ of mandamus, commanding the auditing committee of the county board of commissioners for Charleston County to audit the vouchers of the secretary of the Charleston Sanitary and Drainage Commission. The petition and the return to the rule to show cause, will be set out in the report of the case. The petitioners demurred to the return on the ground that it did not state facts sufficient to prevent them from obtaining relief to which the petition showed they were entitled.
1 We will first inquire whether it is made the duty of the auditing committee of said board to audit such claims. Turning to the act entitled “An act tO' raise supplies and make appropriations for the fiscal year commencing January the first, 1903, approved 21st February, 1903, 24 St., 133, we find the following provisions as to Charleston County: “All claims and demands against said county, excepting the salaries of the officers of said county and the county treasurer’s note or notes, or other similar evidence or evidences of indebtedness (including in*166terest thereon), shall be paid upon the warrant of the county supervisor of said count}', as hereinbelow provided. The salaries of the officers of said county shall be paid by the county treasurer monthly, upon the receipt of such officers. The amount appropriated for the sanitary and 'drainage commission shall be paid by the county treasurer to the secretary of said commission, as the same shall be required by him, upon a voucher signed by the secretary of said commission, after the bills for such expenditures, sworn to by the said secretary, have been audited by the auditing committee of the county board of commissioners. The original or duplicate receipts for all payments made by said county treasurer, excepting payments upon said notes or other similar evidences of indebtedness, and upon the warrant of said county' supervisor, shall be filed by said county treasurer with the said county supervisor. All claims and demands of every kind whatsoever against the said county, excepting such salaries and county treasurer’s notes, and the certificates or tickets of witnesses and jurors and constables, shall be itemized before they can be audited, and when so itemized shall be first audited by a committee of five, now and heretofore existing, and their successors, or a majority thereof, and (if approved) shall thereupon be certified and signed by said committee, or a majority thereof, and by the clerk or secretary of the county board of commissioners; and no such claims or demands shall be paid unless first audited and approved by said committee, or a majority thereof, and also approved by said county board of commissioners, and also certified and signed by said committee, or a majority thereof, and by the clerk or secretary of said board, as aforesaid (except amounts expended by the said sanitary and drainage commission, which shall be paid by the said county treasurer upon accounts and vouchers sworn to by the secretary of said commission as herein provided for).” It will be observed that provision is made for the payment of three classes of claims: (1) 'Salaries of officers and'county treasurer’s notes or other similar evidences of indebtedness: (2) bills for ex*167penditures made by the sanitary and drainage commission, and (3) all other claims of every kind soever, against the count)'-. Those embraced in the second class are required to be audited by the auditing committee of the board of county commissioners.
In the 4 Cyc. of Law & Pro., 1055-7, the word “audit” is thus defined: “To examine; to pass upon; to hear and examine; to pass upon and adjust; to examine and adjust an account; to examine, settle and adjust accounts — to verify the accuracy of the statement submitted to the auditing officer or body; to hear, examine, adjust, pass upon and settle an account, and then allow it; te» hear, and upon the hearing to adjust, or to allow, or to- reject, or otherwise decide according to the nature of the claim; the examination and allowance of accounts.” In the note it is stated, that “in its broader sense it includes its adjustment or allowance, disallowance or rejection.” It is thus defined in 3 Enc. of Law, 513: “Audit means to hear and examine; to pass upon and to adjust; to examine and adjust an account or accounts.” In the note it is said: “The word implies an exercise of judicial discretion.” Also, “To audit means to hear, examine, adjust, pass upon and settle the account, and then allow it. It matters not whether the duty was difficult or easy; in its nature it required the exercise of judgment, and that is enough.”
The duty of the auditing committee is both ministerial and judicial — it is ministerial, in so far as the hearing and examination of the claim is involved, and judicial, in determining whether it shall be approved or rejected. Mandamus is the appropriate remedy to require the auditing committee to take action upon the claim, but not to interfere with the discretion of the committee in approving or rejecting the claim as it may see fit.
*1682 *167The respondents have set forth in their return certain objections which might properly be urged upon the auditing committee to reject the claim, but are not available to prevent the committee from examining it. The authorities *168in this State show that the respondents have not the right to raise the question as to the constitutionality of said act. Moore v. Napier, 64 S. C., 564, and cases therein cited.
The writ has already been issued, commanding the auditing committee h> audit the claim, in so far as their ministerial duties were involved, but this Court did not, and cannot, undertake to say, in this proceeding, whether it should be approved or disallowed.
Mr. Chiee Justice Pope concurs in the result.